Reasons for Allowance
The following is an examiner's statement of reasons for allowance.
Prior rejections under 35 U.S.C. 112(b) (or pre-AIA  35 U.S.C. 112, second paragraph) has/have been withdrawn in view of the amendments to the claims. 
With respect to the prior art of record, the prior art of record does not teach/suggest an eye-mountable device comprising, in combination with the remaining recited elements, a first portion of the second thickness region extending along the lower edge between the lower edge and the portion of the first thickness region that extends along the upper edge, a second portion of the second thickness region extending from the first portion along the first end and a third portion of the second thickness region extending from the first portion along the second end such that the second thickness region has an arcuate shape, the second thickness range having at least one thickness that is greater than the first thickness range, and at least a portion of the first thickness region is located in an interior area of the arcuate shape (or the comparable limitations of claim 21). The most pertinent of the prior art of record to the above limitation, US 4,850,689 A to Martin, teaches/suggests an eye-mountable device comprising a body, disclosing added weight at lower end edges promotes lateral stability (col. 3, lines 12-52). However, Martin discloses the body has a uniform thickness along its major axis (col. 3, lines 12-52), and therefore neither teaches the thicker portion(s) form an arcuate shape in the manner claimed, nor teaches at least a portion of a first (i.e., smaller or otherwise different) thickness region located in an interior area of the arcuate shape formed by a heavier/thicker lower end as claimed. Accordingly, the prior art of record does not teach, in combination with the remaining recited elements, the above-noted limitations. 


Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957.  The examiner can normally be reached on Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tse Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Meredith Weare/Primary Examiner, Art Unit 3791